NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                      FILED
                              FOR THE NINTH CIRCUIT                        NOV 07 2011

                                                                       MOLLY C. DWYER, CLERK
                                                                        U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                         No. 10-36108

            Plaintiff-Appellee,                   D.C. No. 1:10-CV-502-EJL

  v.

MARCON, INC., et al,                              MEMORANDUM *

        Respondents-Intervenors -
Appellants.

                      Appeal from the United States District Court
                                for the District of Idaho
                       Edward J. Lodge, District Judge, Presiding

                             Submitted October 13, 2011**
                                 Seattle, Washington

Before: KOZINSKI, Chief Judge, PAEZ, Circuit Judge, and COLLINS, District
Judge.***

       Taxpayers MarCon, Inc. and Elaine Martin appeal the district court’s denial of

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       *** The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.



                                           1
their motion to intervene in a summons enforcement action brought by the IRS against

a third-party record keeper. We review the denial of a motion to intervene in

enforcement proceedings de novo. S. Cal. Edison Co. v. Lynch, 307 F.3d 794, 802

(9th Cir. 2002).

      The parties agree that our affirmance of the district court in MarCon, Inc. v.

United States, No. 10-35464 (9th Cir. Oct. 13, 2011), renders this action moot. See

Calderon v. Moore, 518 U.S. 149, 150 (1996) (per curiam) (“[A]n appeal should ... be

dismissed as moot when, by virtue of an intervening event, a court of appeals cannot

grant any effectual relief whatever in favor of the appellant[.]”) (internal quotation

marks omitted); Pitts v. Terrible Herbst, Inc., 653 F.3d 1081, 1086-87 (9th Cir. 2011)

(A case is moot “when the issues presented are no longer ‘live’ or the parties lack a

legally cognizable interest in the outcome” of the litigation). Accordingly, we dismiss

the appeal.

      DISMISSED.




                                          2